Citation Nr: 1507471	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-03 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1995.  He died in June 2006.  The Appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In January 2013, the Appellant filed a timely Substantive Appeal (VA Form 9).  
  
In November 2013, the Appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In November 2013, the Appellant's representative submitted additional evidence accompanied by a waiver of the Appellant's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).   

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA file contains the hearing transcript.  The remaining documents contained in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time. 
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

After careful review, the Board has determined that further development is required prior to adjudicating the Appellant's claim.

The Veteran died in June 2006.  The Certificate of Death lists the immediate cause of death as a gunshot wound of the chest.  The Veteran's death was ruled a suicide.  
The Appellant contends that the Veteran committed suicide as a result of posttraumatic stress disorder (PTSD).  

The Veteran was not service connected for any disability at the time of his death, and also did not have any disability applications or claims pending at the time of his death.  Service treatment records are negative for any complaints, diagnoses, or treatment of any mental health condition during service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military, naval, or air service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a) (2014); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

In addition, active duty for training includes duty performed by a member of a Senior Reserve Officers' Training Corps (ROTC) program when ordered to such duty for the purpose of training or a practice cruise under 10 U.S.C.A. chapter 103.  The requirements of this paragraph are effective October 1, 1983, with respect to deaths and disabilities resulting from diseases or injuries incurred or aggravated before October 1, 1982.  38 U.S.C.A. § 101(22)(D) (West 2014); 38 C.F.R. § 3.6(c)(4) (2014).  Inactive duty for training includes training (other than active duty for training) by a member of, or applicant for membership, in the Senior ROTC program.  38 U.S.C.A. § 101(23)(C) (West 2014); 38 C.F.R. § 3.6(d)(3) (2014).

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty for training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  "[S]ervice department records are binding on VA for purposes of establishing service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203 (2014).

Establishing service connection for PTSD generally requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  See 38 C.F.R. § 3.304(f) (2014).  Also, if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2014). 

To establish service connection for the cause of death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2014).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  Contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1) (2014).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty, and was not the result of the veteran's own willful misconduct or the result of his or her abuse of alcohol or drugs. 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2014).  In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  38 C.F.R. § 3.302(a)(1) (2014).  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  Id. at § 3.302(a)(2) (2014).  It is a constant requirement for favorable action that the precipitating mental unsoundness be service connected.  Id. at § 3.302(a)(3) (2014).  Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequence of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  38 C.F.R. § 3.302(b)(1) (2014).  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Id. at § 3.302(b)(2) (2014).  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  Id.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  Id. at § 3.302(b)(3) (2014).

The Appellant contends that the Veteran suffered PTSD as a result of the following stressors:  (1) killing two people while in Nicaragua on a covert observation mission in 1972 while the Veteran was in a Reserve Officers' Training Corps (ROTC) program, (2) serving in the Gulf War as a neurosurgeon in England, (3) crawling into the wreckage of a train engine to stabilize the engineer, and (4) rescuing the pilot and passenger following a plane crash.  As noted above, in order to establish service connection for PTSD, the stressor must have occurred in-service and there must be credible supporting evidence that the stressor actually occurred.

The primary stressor the Appellant advances as the cause of the Veteran's alleged PTSD is the purported Nicaraguan covert observation mission in 1972 while the Veteran was in ROTC.  The Veteran's personnel records do not include any indication of ROTC participation or period of active duty service prior to June 1981, and do not reflect that the Veteran was in Nicaragua while he was on active duty from June 1981 to September 1995.  The DD Form 214 shows the Veteran had prior inactive service.  The Board finds that additional development is required to request any available records relating to the Veteran's purported ROTC period.  The exact dates, length, and type (active or inactive duty for training) of any such service should be determined.  If the development shows the Veteran has requisite service, then the AMC/RO should make a determination as to whether there is sufficient information to submit the claimed Nicaraguan event to the appropriate authority for verification.  

Additionally, the Appellant submitted a copy of the Citation to Accompany the Award of the Airman's Medal, which states that in June 1984 the Veteran responded to an accident that involved the collapse of a gravel loading gantry onto a railroad engine.  The Veteran went into the crushed engine cab beneath 500 tons of twisted wreckage and remained for four hours to provide emergency medical care to the semiconscious victim.  In addition, the Appellant submitted a copy of the Citation to Accompany the Award of the Air Force Commendation Medal, which states that in October 1984 the Veteran arrived at the scene of a civilian plane crash to find the pilot and a passenger unconscious.  The Veteran provided expert medical evaluation and treatment, and successfully removed the people from the smoldering, burning wreckage.  

The Appellant also submitted a January 2012 statement by G.S., Ph.D., Licensed Marriage and Family Therapist (LMFT), who briefly saw the Veteran and the Appellant in the spring of 2006 for relationship counseling.  Dr. G.S. related that it "appeared" that the Veteran was suffering from PTSD due to covert operations in Nicaragua where the Veteran was forced to kill two people with his bare hands and a combat knife.  Several days after the session in which the Veteran related what allegedly occurred in Nicaragua, the Veteran committed suicide.  Dr. G.S. opined that the Veteran's death was the result of the guilt and the pain the Veteran felt for what he had done in the past.  Dr. G.S. also indicated that the Veteran had been seen by several therapists in the past.  The Board finds that efforts to obtain any available treatment records should be undertaken. 

The Appellant also submitted a February 2012 letter from L.P., Ph.D., Licensed Clinical Social Worker (LCSW), to support her claim.  Dr. L.P. stated that she had seen the Veteran and the Appellant from 1987 to 1989 for family and marital psychotherapy.  Dr. L.P. stated that, in the course of the therapy, it became evident that the Veteran suffered severe PTSD related to "incidents" that occurred when he was in the military.  The Board finds that efforts to obtain any available underlying treatment records in Dr. L.P.'s possession should be undertaken. 

Also, there is no medical opinion of record from a psychiatrist or psychologist showing the Veteran was diagnosed with a mental disability due to service and such mental disorder was the principal or contributory cause of death.  Thus, the Board finds that a medical opinion from a VA psychiatrist or psychologist should be obtained regarding whether the Veteran had a mental disorder to include PTSD, whether the Veteran's mental disorder to include PTSD was related to in-service stressor(s) or etiologically related to the in-service diagnosis of PTSD by Dr. L.P., and, if so, whether the Veteran's mental disorder to include PTSD was a principal (primary) or contributory (contributed materially or substantially) cause of the Veteran's death.  The examiner must specifically address whether the Veteran's mental disorder to include PTSD rendered him unable to exercise sound judgment at the time of his death. 

Accordingly, the case is REMANDED for the following action:

1.  While the search for mental hygiene records for the year 1987 at Wright-Patterson AFB was negative, undertake appropriate efforts to obtain any available mental hygiene records for the years 1988 and 1989 while the Veteran was stationed at Wright-Patterson AFB and Lackland AFB, Texas.  

2.  Undertake appropriate efforts to obtain any records pertaining to the Veteran's purported service in the ROTC, and determine the exact dates, length, and type (active duty for training or inactive duty training) of any such service.  If the Veteran has the requisite service under 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6 (2014), make a determination as to whether there is sufficient information to submit the claimed Nicaraguan event to the appropriate authority for verification, and if so, submit the information for verification of the claimed event. 

3.  Contact the Appellant and ask her to identify all VA and non-VA clinicians who treated the Veteran for any mental health problems and family/marital/relationship counseling since his service separation, including the "several therapists" the Veteran saw "in the past" as referenced in Dr. G.S.'s January 2012 statement.  Also, ask the Appellant to provide signed releases to obtain any available treatment records from Dr. G.S. and Dr. L.P.  Once signed releases are received from the Appellant, obtain all private treatment records.  A copy of any negative reply should be included in the claims file.

4.  Thereafter, obtain a medical opinion from a VA psychiatrist or psychologist as set forth below.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that the record review took place.  

After the record review, the VA examiner should offer his or her opinion with supporting rationale as to the following inquiries:

(a)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran had a mental disorder, to include PTSD, that met the diagnostic criteria set forth in the DSM during his lifetime?  The examiner must consider and discuss Dr. G.S.'s January 2012 statement and Dr. L.P.'s February 2012 statement. 

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's mental disorder, to include PTSD, was etiologically related to (i) the Veteran crawling into the wreckage of a train engine to stabilize the engineer, (ii) the Veteran rescuing the pilot and passenger following a plane crash, or (iii) the Veteran killing two people while in Nicaragua on a covert observation mission in 1972?  The examiner must consider and discuss Dr. G.S.'s January 2012 statement and Dr. L.P.'s February 2012 statement.

(c)  Is it at least as likely as not (50 percent probability or greater) that any post-service mental disorder, to include PTSD, was etiologically related to the in-service diagnosis of PTSD by Dr. L.P.?  The examiner must consider and discuss Dr. L.P.'s February 2012 statement.   

(d)  If the Veteran's mental disorder, to include PTSD, is due to service, is it at least as likely as not (50 percent probability or greater) that the Veteran's mental disorder, to include PTSD, was a principal (primary) or contributory (contributed materially or substantially) cause of the Veteran's death?  The examiner should specifically address whether the Veteran at the time of his suicide was so unsound mentally that he did not realize the consequence of such an act, or was unable to resist such impulse.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

5.  Readjudicate the claim for service connection for the cause of the Veteran's death after the development requested above has been completed.  If the benefit sought on appeal remains denied, the Appellant and her representative should be issued a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.         


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




